1    MCGREGOR W. SCOTT
     United States Attorney
2    HENRY Z. CARBAJAL III
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7

8
                                 IN THE UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:09-CR-00142 LJO
                                                        [1:06-SW-00147]
12                              Plaintiff,
13                    v.                                GOVERNMENT’S REQUEST TO EXTEND
                                                        TIME TO RESPOND TO ORDER TO SHOW
14   MICHAEL IOANE,                                     CAUSE; ORDER
15                              Defendant.              Hon. Lawrence J. O’Neill
16

17
            The government hereby requests a further 30-day extension of time to respond to the Court’s
18
     September 24, 2019 order (Dkt. No. 358). The government notified Mr. Ioane by mail on November 12,
19
     2019 of a proposal for resolving remaining issues, but has not received any correspondence back from
20
     Ioane. In prior correspondence, Mr. Ioane explained he recently moved from prison to pre-release
21
     housing. It is unclear whether the housing change to transitional housing has affected Mr. Ioane’s
22
     ability to correspond with the government further in this matter. The government received additional
23
     communication from a relative of Mr. Ioane prior to its November 14, 2019 request for extension, and
24
     believed that communication with Mr. Ioane had resumed, but has received no further contact from the
25
     defendant since its November 12, 2019 letter. The government did not anticipate a further gap in
26
     communication from the defendant when it previously asked for a 13-day extension of time. As the
27
     issues have been narrowed down to four remaining boxes of search warrant documents, and the
28
      GOVT’S REQ. FOR EXTENSION OF TIME;                1
      ORDER
30
1    government is reviewing each of these items for return to Mr. Ioane, redaction and return to Mr. Ioane,

2    or verification that certain items are non-returnable contraband, the government requests a further

3    extension of time to further narrow or eliminate any remaining disputes for disposition by the Court or

4    Judge Ishii. The government is requesting a 30 day extension of time to ensure adequate opportunity for

5    Mr. Ioane to correspond with the government in this matter given the intervening holiday season. The

6    government will file either a response to the order to show cause, or, should the parties resolve all

7    disputes, a stipulation regarding disposition of the defendant’s motions, on or before December 27,

8    2019.

9

10    Dated: November 27, 2019                                MCGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                            /s/Henry Z. Carbajal III
                                                              HENRY Z. CARBAJAL III
13                                                            Assistant United States Attorney
14
                                              [PROPOSED] ORDER
15

16
             The government’s third motion to extend time to respond to the Court’s Order to Show Cause
17
     (Dkt. No. 358) is GRANTED. The government’s response to the Court’s Order to Show Cause shall be
18
     filed on or before December 27, 2019.
19

20
     IT IS SO ORDERED.
21
        Dated:     November 27, 2019                          /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28
      GOVT’S REQ. FOR EXTENSION OF TIME;                  2
      ORDER
30
